

113 HRES 417 IH: Praising India’s rich religious diversity and commitment to tolerance and equality, and reaffirming the need to protect the rights and freedoms of religious minorities.
U.S. House of Representatives
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 417IN THE HOUSE OF REPRESENTATIVESNovember 18, 2013Mr. Pitts (for himself, Mr. Ellison, Mr. Chabot, Mr. Conyers, Mr. Sensenbrenner, Mr. McGovern, Mr. Wolf, Mr. Sires, Mr. Meadows, Mr. Moran, Mr. Huelskamp, Mr. Lewis, Ms. McCollum, Mr. Grijalva, and Mr. Polis) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONPraising India’s rich religious diversity and commitment to tolerance and equality, and reaffirming the need to protect the rights and freedoms of religious minorities.Whereas India is the world’s largest democracy, with a constitution that protects the fundamental rights of all citizens, including the right of each citizen to profess, propagate, and practice his or her own religion;Whereas India is the birthplace of several of the world’s great religions, including Hinduism, Buddhism, Sikhism, and Jainism;Whereas India and the United States enjoy a strong historic relationship and believe deeply in the causes of liberty, justice, and equality under the law;Whereas India and the United States have rich multiethnic societies and share a commitment to the values of tolerance, pluralism, and religious diversity;Whereas the population of India includes a Hindu majority, the third largest Muslim population in the world, a Christian population of more than 25,000,000, a Sikh population of more than 19,000,000, and dozens of other faiths;Whereas contrary to the tolerant and pluralistic traditions of the Hindu faith, strands of the Hindu nationalist movement have advanced a divisive and violent agenda that has harmed the social fabric of India;Whereas on December 6, 1992, a large mob destroyed the historic 16th-century Babri Mosque in Ayodhya, which was located on a site claimed to be the birthplace of the Hindu god Rama;Whereas according to the Congressional Research Service, ensuing communal riots left many hundreds dead in cities across India and Mumbai was especially hard hit as the site of coordinated 1993 terrorist bombings believed to have been a retaliatory strike by Muslims;Whereas on February 27, 2002, in the city of Godhra in the western state of Gujarat, India, 58 Hindus were burnt alive in a train coach fire, and communal violence erupted in several Gujarati cities;Whereas in the International Religious Freedom Report of 2003, the United States Department of State found that In Gujarat the worst religious violence directed against Muslims by Hindus took place in February and March 2002, leaving an estimated 2,000 dead and 100,000 displaced into refugee camps … Christians were also victims in Gujarat, and many churches were destroyed;Whereas the Indian magazine Tehelka reported that many of the people who participated in the violence said it was possible only because of the connivance of the state police and Gujarat Chief Minister Narendra Modi;Whereas the United States Government denied Minister Modi a visa to the United States in 2005 on the grounds of egregious religious freedom violations under the International Religious Freedom Act of 1998, the first and only time such a denial has been issued;Whereas 10 years after the violence took place, Human Rights Watch reported on February 24, 2012, that Modi has acted against whistleblowers while making no effort to prosecute those responsible for the anti-Muslim violence … Where justice has been delivered in Gujarat, it has been in spite of the state government, not because of it.;Whereas 10 years after the violence took place, Amnesty International reported on February 29, 2012, that at least 21,000 survivors and relatives of the victims remained in 19 transit relief camps;Whereas violence broke out between Christians and Hindus in the eastern state of Odisha in December 2007, with significant rioting and looting of shops and churches and more than 1,000 people displaced from their homes;Whereas the August 2008 murder of a prominent Hindu leader of Vishwa Hindu Parishad in Odisha sparked a violent campaign against Christians, although Maoist extremists claimed responsibility for the assassination;Whereas the United States Department of State reported that 40 people were killed, 134 were injured, churches and homes were destroyed, and more than 10,000 people fled the state;Whereas the Associated Press reported at the time that the violence provided a window into India's hidden fragility, its sometimes dangerous political climate, and the fierce historical divisions buried in its vast diversity;Whereas according to the United States Commission on International Religious Freedom (USCIRF), there was no immediate police or state government reaction to the Odisha violence, and religious leaders and aid agencies were denied access to provide care for the victims;Whereas the National Solidarity Forum, an independent Indian tribunal of former judges, journalists, and political analysts, concluded in 2010 that institutional bias on the part of the Odisha state government, its police, and judicial system, led to a lack of justice and accountability;Whereas the All India Christian Council, an Indian nongovernmental organization, reported in 2012 that state police documented an estimated 3,500 complaints related to the 2007 to 2008 Odisha violence, but only 827 cases were registered with local or state court structures;Whereas USCIRF found that the investigative and court structures the Government of India created in response to the communal violence in Gujarat and Odisha failed to end intimidation, harassment, and violence against religious minorities;Whereas according to a 2012 report by the Pew Research Center’s Forum on Religion & Public Life, India falls into a high category for government restrictions on religion and a very high category for religious social hostilities;Whereas nongovernmental organizations and Christian, Muslim, and Sikh communities reported an increase in religiously motivated harassment and violence over the last 2 years, and expect it to increase in advance of the 2014 general elections;Whereas on August 27, 2013, communal violence erupted in Muzaffarnagar, Uttar Pradesh, India's most populous state, with more than 60 Muslims and Hindus killed, 50,000 people displaced, and thousands remaining in relief camps 2 months later;Whereas on September 18, 2013, a local court in Muzaffarnagar issued arrest warrants against 16 politicians and community leaders, including Bahujan Samaj Party parliamentarian Qadir Rana and Bharatiya Janata Party Legislative Assembly members Sangeet Som and Bhartendu Singh for inciting the violence;Whereas several states have Freedom-of-Religion Laws, commonly referred to as anticonversion laws, that purport to ban forced conversions but actually are used to prevent certain religious groups from peacefully persuading others to change their religion; andWhereas USCIRF found in its 2013 Annual Report that states with these laws have higher incidents of intimidation, harassment and violence against religious minorities, particularly Christians, than states that do not.: Now, therefore, be itThat the House of Representatives—(1)recognizes the suffering of all Indian citizens who have been victims of religious violence, including the victims of all faiths from the 1992 Babri Mosque riots, the 2002 Gujarat riots, the 2008 Odisha riots, and violence that is ongoing today;(2)calls for religious freedom and related human rights to be included in the United States–India Strategic Dialogue, and for these issues to be raised directly with federal and state Indian Government officials when appropriate;(3)shares the opinion of the United States Department of State and the United States Commission on International Religious Freedom (USCIRF) that the Gujarat government has not adequately pursued justice for the victims of the 2002 violence and remains concerned by reports from journalists and human rights groups about the complicity of local officials in the 2002 violence;(4)commends the United States Government for exercising its authority in 2005 under the International Religious Freedom Act of 1998 to deny a United States visa to Narendra Modi on the grounds of religious freedom violations, and encourages it to review the applications of any individuals implicated in religious freedom violations under the same standard;(5)commends the role of India’s National Human Rights Commission and the Indian Supreme Court, which has led to some convictions in Gujarat riot cases and the arrest of a few high-level leaders in the Gujarati administration;(6)urges India to increase training on human rights and religious freedom standards and practices for police and the judiciary, particularly in states with a history or likelihood of communal violence;(7)calls on Gujarat and other Indian states with anti-conversion laws to repeal such legislation and ensure freedom to practice, propagate, and profess ones’ religion as enshrined in the Indian constitution;(8)urges the Government of India to empower the National Commission on Minorities with enforcement mechanisms, such as the ability to conduct trials and hear appeals;(9)encourages the establishment of an impartial body of interfaith religious leaders, human rights advocates, legal experts, and government officials to discuss and recommend actions to promote religious tolerance and understanding; and(10)urges all political parties and religious organizations to publicly oppose the exploitation of religious differences and denounce harassment and violence against religious minorities, especially in the run-up to India’s general elections in 2014.